
Exhibit 10.1

Form of Executive Officer Bonus Plan – FY 2009
 
 

 

 Assumptions:    Focus  Operating Income weighted 50%; Revenue weighted 50%; 67%
of overall bonus opportunity  Payment  Quarterly  Opportunity  Rob Eberle – 120%
of base salary    Peter Fortune – 100% of base salary  Quarterly Minimums  80%
of revenue and operating income plan  Board Discretion  This bonus table is for
guideline purposes only – actual amounts may vary  Executive  Rob Eberle and
Pete Fortune

 
 

 % Revenue  Operating Income    ­Above 80%  Above 90%  100%    Above 100%  
 Above 110%   Above 120%
80%
20%
25%
35%
45%
55%
65%
85%
25%
30%
45%
55%
65%
75%
90%
30%
35%
55%
65%
75%
85%
95%
35%
45%
65%
75%
85%
90%
100%
40%
55%
75%
85%
90%
95%
105%
45%
65%
85%
90%
95%
100%
110%
50%
75%
90%
95%
100%
100%

 
In addition to the above table, 33% of overall quarterly bonus opportunity will
be earned based on achievement of key management objectives established at the
beginning of the fiscal year.
 
The Board may in its discretion award bonuses on a quarterly or annual basis
based on operating performance, corporate events or other circumstances which in
the Compensation Committee’s discretion is warranted.